Citation Nr: 0009185	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-11 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a lung condition, 
including bronchitis, asthma, chronic obstructive pulmonary 
disease and emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The veteran had active duty from December 1942 to November 
1947 and from October 1950 to February 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied a claim of entitlement to 
service connection for various lung conditions.  


REMAND

The veteran contends that he currently suffers from a lung 
condition which is related to service.  He has advanced 
several alternative theories as to causation, including 
exposure to asbestos and carbon tetrachloride while repairing 
the hull of the U. S. S. West Virginia.  Service records show 
that the veteran served as an electrician's mate assigned to 
that vessel during his first period of service.  More 
recently, he has contended that his condition is directly 
related to cigarette smoking which began in service.  In an 
April 1999 written statement received after the Statement of 
the Case was issued, the veteran asserted that more VA 
treatment records exist and that these are pertinent to and 
support his claim.  Moreover, in his Notice of Disagreement, 
the veteran indicated that he would like a hearing before RO 
personnel, but there is no record of any attempts to hold 
such a hearing.  

In light of the outstanding hearing request, the veteran 
should be contacted and asked if he still desires a hearing 
at the RO.  Further, the VA is deemed to have constructive 
knowledge of VA records and, in this case, has actual 
knowledge of their existence.  The Board notes that any 
outstanding records must be associated with the claims file 
for consideration with this appeal.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable error. 
. . .").

Finally, as to claims seeking service connection for 
asbestosis or other asbestos-related disease, the Board notes 
that there has been no specific statutory guidance with 
regard to these claims, nor has the Secretary promulgated any 
regulations.  However, VA has issued a circular on asbestos-
related diseases, entitled Department of Veterans Benefits, 
Veteran's Administration, DVB Circular 21-88-8, Asbestos-
Related Diseases (May 11, 1988) [hereinafter "DVB Circular"], 
that provided some guidelines for considering compensation 
claims based on exposure to asbestos.  The provisions of that 
circular are now incorporated in VA Adjudication Procedure 
Manual, M21-1, Part VI, par. 7.21 (hereinafter M21-1), which 
provides that asbestos fiber masses have a tendency to break 
easily into tiny dust particles that can float in the air, 
stick to clothes, and may be inhaled or swallowed. Inhalation 
of asbestos fibers can produce fibrosis and tumors.  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Cancers of the larynx and pharynx as 
well as the urogenital system (except the prostate) are also 
associated with asbestos exposure.

The record contains several diagnoses of lung disorders.  As 
noted, he claims that he was exposed to asbestos fibers 
during his restoration of the U. S. S. West Virginia while 
working as an electrician's mate.  Since the veteran has not 
been specifically examined for asbestosis, the claim must be 
remanded for a lung disorders examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims file any additional VA 
medical records pertaining to the 
veteran's treatment of an alleged lung 
condition which are not presently 
associated with the claims file.  

2.  The veteran should be contacted in 
order to ascertain whether he still 
desires a hearing before RO personnel, 
and appropriate action should be taken.

3.  The veteran should be afforded a VA 
special pulmonary examination to 
determine the nature and etiology of 
any pulmonary disability.  The 
examination should include all 
necessary tests or studies.  The claims 
file must be made available and 
reviewed prior to the examination.  If 
a pulmonary disorder is confirmed, the 
examiner is requested to provide a 
specific diagnosis.  If the diagnosis 
is an asbestos-related disorder, the 
examiner should offer opinion as to 
whether it is at least as likely as not 
that such pulmonary disorder is related 
to asbestos exposure during military 
service.  If the disease is not 
asbestos-related, the examiner should 
offer an opinion as to a relationship 
between the disease and carbon 
tetrachloride or otherwise to service.  
The rationale for any opinions 
expressed should be explained.  

4.  The RO should review the 
examination report to determine if it 
is in compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, 
for immediate corrective action.

5.  After completion of the above 
requested action, the RO should again 
review the claim of entitlement to 
service connection for a lung condition 
in light of all pertinent evidence and 
all applicable laws, regulations, and 
case law.  The veteran's various 
theories should be addressed.  

6.  If the determination of this claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the 
Case and given an opportunity to 
respond.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The purpose of this REMAND is to obtain VA records, clarify 
medical evidence and offer the veteran opportunity to provide 
testimony.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


